UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1689


MATTHEW AUGUST LEFANDE,

                Plaintiff - Appellant,

          v.

NEADIE L. MOORE; BURTON THOMAS WALKER; LISA DIGIORGIO MCGEE,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony J. Trenga,
District Judge. (1:10-cv-00001-AJT-TRJ)


Submitted:   January 20, 2011             Decided:   February 9, 2011


Before WILKINSON, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew   August  LeFande,  Appellant   Pro  Se.     Kenneth  T.
Cuccinelli, II, Attorney General, Wesley G. Russell, Jr., Deputy
Attorney General, Peter R. Messitt, Senior Assistant Attorney
General, Shannon Y. Dion, Assistant Attorney General, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Matthew   August     LeFande       appeals    the   district      court’s

order   granting   Defendants’       motion     to    dismiss     his   42    U.S.C.

§ 1983 (2006) action on qualified immunity grounds.                          We have

reviewed the record and find no reversible error.                    Accordingly,

we affirm the district court’s order.                See LeFande v. Moore, No.

1:10-cv-00001-AJT-TRJ (E.D. Va. May 26, 2010).                   We dispense with

oral    argument   because     the    facts    and     legal     contentions     are

adequately    presented   in    the    materials        before    the   court    and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                        2